Exhibit 10.20

AMENDED AND RESTATED

MASTER LEASE

by and between

DOC-FSH EL PASO MEDICAL CENTER, LLC,

as Landlord

and

EAST EL PASO PHYSICIANS’ MEDICAL CENTER, LLC,

as Tenant.

August 31, 2013



--------------------------------------------------------------------------------

Article I LEASE OF PREMISES; POSSESSION

     1   

Section 1.1. Lease to Tenant

     1   

Section 1.2. Premises

     2   

Section 1.3. Term

     2   

Section 1.4. Rent

     2   

Section 1.5. Permitted Uses

     2   

Section 1.6. Delivery of Possession; Condition of Title

     3   

Article II COMMENCEMENT DATE; MORTGAGES

     4   

Section 2.1. Commencement Date

     4   

Section 2.2. Right to Mortgage

     4   

Article III USE AND QUIET ENJOYMENT OF PREMISES

     4   

Section 3.1. Use of Premises

     4   

Section 3.2. Quiet Enjoyment

     4   

Section 3.3. Compliance with Applicable Laws

     4   

Section 3.4. Nuisance and Waste Prohibited

     4   

Article IV RENT

     5   

Section 4.1. Base Rent

     5   

Section 4.2. Additional Rent

     5   

Section 4.3. Payment of Rent

     5   

Section 4.4. Net Lease; Rent Absolute

     5   

Section 4.5. First Month’s Rent

     6   

Article V TAXES AND ASSESSMENTS; UTILITIES

     6   

Section 5.1. Taxes and Assessments

     6   

Section 5.2. Utilities

     6   

Section 5.3. Other Charges

     6   

Article VI COVENANTS OF TENANT CONCERNING MAINTENANCE,

     7   

Section 6.1. Maintenance

     7   

Section 6.2. Alterations

     7   

Section 6.3. Landlord’s Non-liability; Indemnification of Landlord

     8   

Section 6.4. No Liens

     9   

Article VII RIGHT TO CONTEST

     9   

Article VIII DAMAGE OR DESTRUCTION BY FIRE OR OTHER CASUALTY

     10   

Article IX INSURANCE AND WAIVER OF SUBROGATION

     10   

Section 9.1. Property Insurance

     10   

Section 9.2. Liability and Other Insurance

     10   

Section 9.3. Additional Insurance

     11   

Section 9.4. Tenant’s Right to Insure; Waiver of Subrogation

     11   

Section 9.5. Insurance Company Rating Requirements

     11   

Article X EMINENT DOMAIN

     11   

Article XI ASSIGNMENT AND SUBLETTING

     12   

 

1



--------------------------------------------------------------------------------

Article XII END OF TERM

     13   

Article XIII EVENTS OF DEFAULT; LANDLORD’S REMEDIES; EXPENSES OF ENFORCEMENT

     13   

Section 13.1. Events of Default

     13   

Section 13.2. Termination of Lease; Reletting

     14   

Section 13.3. Termination of Lease; Money Judgment

     14   

Section 13.4. Expenses of Enforcement

     14   

Section 13.5. Landlord’s Right to Cure

     14   

Section 13.6. Bankruptcy of Tenant.

     14   

Article XIV HOLDING OVER IN POSSESSION

     17   

Article XV MORTGAGES

     17   

Section 15.1. Subordination and Attornment

     17   

Section 15.2. No Personal Liability

     18   

Section 15.3. Notices to Mortgagee and Mortgagee Right to Cure

     18   

Section 15.4. Foreclosure; Deed in Lieu of Foreclosure

     18   

Section 15.5. Estoppel Certificates

     18   

Section 15.6. Mortgage and Other Obligations Binding on Tenant

     19   

Article XVI CERTAIN RIGHTS OF LANDLORD

     19   

Section 16.1. Right of Entry

     19   

Section 16.2. Sale or Transfer of Premises

     19   

Article XVII MISCELLANEOUS

     20   

Section 17.1. Effect of Payments by Tenant

     20   

Section 17.2. Waiver of Jury Trial

     20   

Section 17.3. No Joint Venture

     20   

Section 17.4. Effect of Waiver

     20   

Section 17.5. Real Estate Brokers

     20   

Section 17.6. Recitals

     20   

Section 17.7. Time of Essence

     20   

Section 17.8. Communications

     20   

Section 17.9. Successors and Assigns

     21   

Section 17.10. Severability

     21   

Section 17.11. Execution of Counterparts

     21   

Section 17.12. Entire Agreement

     21   

Section 17.13. Modification, Waiver and Termination

     21   

Section 17.14. Construction.

     21   

Section 17.15. Governing Law

     22   

Section 17.16. Medical Waste

     22   

Section 17.17. Limitation of Landlord’s Liability

     22   

Section 17.18. No Merger

     23   

Section 17.19. Guaranty

     23   

Section 17.20. Financial Statements

     23   

Exhibit A Legal Descriptions of the Premises

Exhibit B Title Matters

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED

MASTER LEASE

THIS AMENDED AND RESTATED MASTER LEASE (the “Lease”) dated as of August 31,
2013, by and between DOC-FSH EL PASO MEDICAL CENTER, LLC, a Wisconsin limited
liability company (“Landlord”), and EAST EL PASO PHYSICIANS’ MEDICAL CENTER,
LLC, a Texas limited liability company (“Tenant”).

WITNESSETH:

WHEREAS, as of the date hereof, Landlord has purchased from Health Care REIT,
Inc. and HCRI Texas Properties, Ltd., the Property (as defined in Section 1.2);

WHEREAS, Health Care REIT, Inc. and HCRI Texas Properties, Ltd., as landlord,
and Tenant entered into that certain Master Lease Agreement, dated January 1,
2008, for that certain surgical hospital (the “Hospital”) and that certain
medical office (the “MOB”) building located on the Property, as amended (the
“Original Lease”);

WHEREAS, in connection with the purchase of the Property, Landlord assumed all
of Landlord’s obligations under the Original Lease;

WHEREAS, Landlord and Tenant have agreed to amend and restate the Original Lease
by entering into two (2) separate amended and restated master leases, one
(1) for the Hospital entered into by and between Landlord and Tenant, dated as
of the date hereof (the “A/R Hospital Lease”), and this Lease for the MOB;

WHEREAS, Landlord and Tenant have agreed to amend and restate the Original Lease
with respect to the MOB located on the Property on the terms and conditions set
forth in this Lease; and

WHEREAS, the Tenant desires to lease from Landlord, and Landlord desires to
lease to Tenant, the Premises (as defined in Section 1.2) on the terms and
conditions set forth in this Lease.

NOW, THEREFORE, in consideration of the Premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

ARTICLE I

LEASE OF PREMISES; POSSESSION

Section 1.1. Lease to Tenant. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises described in Section 1.2. below, for
the Term provided for in Section 1.3. below, at the Rent provided for in
Section 1.4. below, and under the other terms and conditions provided for in
this Lease, including the following:

(i) Amendment and Restatement of Original Lease. This Lease, together with the
A/R Hospital Lease, amends, restates, replaces and supersedes in its entirety
the Original Lease, any other prior leases, and any and all amendments thereto.

 

3



--------------------------------------------------------------------------------

(ii) Subleases. Landlord and Tenant hereby acknowledge that the Premises,
pursuant to the Original Lease, is encumbered by certain subleases in effect as
of the date hereof and that this Lease is intended to be a master lease of the
Premises. Tenant further acknowledges that it has reviewed the existing
subleases and is fully aware of all the terms, conditions and provisions of such
subleases. To the extent that the Premises, or any parts thereof, are subject to
existing subleases, Landlord and Tenant hereby agree that for purposes of this
Lease, Tenant’s right to occupancy of those parts of the Premises that are so
encumbered shall be subordinate to the rights of the subtenants under the
existing subleases until such time as the existing subleases expire or otherwise
terminate. Tenant further agrees not to disturb the existing subtenants,
provided that such subtenants are not in default under the terms of their
subleases. Upon expiration or termination of an existing sublease, this Lease
shall become the primary lease with respect to that part of the Premises
previously encumbered by an existing sublease. Furthermore, notwithstanding
Tenant’s rights under this Lease, Tenant shall not enter into any new lease or
sublease, or modify or extend any existing sublease unless such new lease or
sublease or modification or extension of any existing sublease contains a
provision that subordinates, without condition or exception, such new lease or
sublease or modification or extension to the lien of any mortgage, now or
hereinafter in effect, as well as this Lease, provided, however, no consent or
approval of Landlord is required or necessary to any such new lease, sublease,
modification or extension.

Section 1.2. Premises. The “Premises” being leased under this Lease consist of
the MOB containing approximately 49,848 square feet situated on certain real
property owned by Landlord (the “Property”), as more particularly described on
Exhibit A attached hereto and incorporated by reference herein, and includes all
fixtures, equipment, appliances and other personal property attached or
appurtenant to, located in or on, or used in connection with the ownership and
operation of the Premises.

The Premises includes Tenant’s non-exclusive license to use the areas located
adjacent to the Premises designated by Landlord from time to time as being
available for the common use by Landlord and tenants and occupants of the
Premises, including the access drives, parking lot and landscaped areas adjacent
to the Premises for parking, ingress and egress (the “Common Areas”), subject to
the non-exclusive rights of Landlord and other tenants and occupants to use such
Common Areas, and rules and regulations imposed by Landlord from time to time
relating to the Common Areas. The parking lot and landscaped areas adjacent to
the Premises shall be used for parking, ingress and egress purposes, maintenance
and all other purposes required of Tenant hereunder.

Section 1.3. Term. The term of this Lease shall be a period of five (5) years
commencing as of the Commencement Date (as defined in Section 2.1.) (the
“Term”), subject to earlier termination as provided herein.

Section 1.4. Rent. The “Rent” payable by the Tenant under this Lease shall
consist of the Base Rent provided for in Section 4.1. hereof and the Additional
Rent provided for in Section 4.2. hereof.

Section 1.5. Permitted Uses. Tenant may use the Premises for medical office and
healthcare related uses (the “Permitted Uses”). In the event that Tenant desires
to use the Premises for purposes other than medical office and healthcare
related uses, Tenant shall obtain

 

4



--------------------------------------------------------------------------------

Landlord’s and Landlord’s Mortgagee’s (as “Landlord’s Mortgagee” is hereinafter
defined) prior written consent, which consent may not be unreasonably withheld,
conditioned or delayed by Landlord or Landlord’s Mortgagee.

Section 1.6. Delivery of Possession; Condition of Title. Landlord has good and
marketable title to the Premises. Tenant acknowledges and agrees that it has, at
all times, been in possession and occupancy of the Premises pursuant to the
terms and conditions of the Original Lease and therefore, has full and complete
knowledge of and responsibility for all conditions of the Premises, including,
without limitation, the physical condition of the Premises and the Property, and
the subleases described in Section 1.1(ii) affecting the Premises. Accordingly,
subject to Section 1.1. above, Landlord has delivered actual and exclusive
possession of the Premises to Tenant on the Commencement Date (as hereafter
defined) in an “as is, where is” condition without representation or warranty.
Tenant acknowledges that Landlord’s title to the Premises is subject to the
matters set forth in Exhibit C attached to this Lease, each of which has been
examined by and is acceptable to Tenant (the “Title Matters”). Except as agreed
by Landlord and Tenant in writing, Tenant agrees to timely comply with any
requirements contained in the Title Matters to the extent such matters are
applicable to Landlord. Furthermore, the Premises are leased to Tenant in an “as
is, where is” condition without representation or warranty by Landlord, subject
to any state of facts which an accurate physical inspection might reveal and to
all applicable laws now or hereafter in effect. Tenant waives any claim or
action against Landlord in respect of the condition of the Premises. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
PREMISES OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, SUITABILITY,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES THAT
THE PREMISES HAS BEEN INSPECTED BY TENANT AND IS SATISFACTORY TO IT. LANDLORD
HEREBY DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE RELATIVE TO THE PREMISES OR ANY COMPONENT
PART THEREOF. Tenant acknowledges and agrees that no representations or
warranties, express or implied, have been made by Landlord, or by any person,
firm or agent acting or purporting to act on behalf of Landlord, as to (i) the
presence or absence on or in the Premises of any particular materials or
substances (including, without limitation, asbestos, hydrocarbons or hazardous
or toxic substances), (ii) the condition or repair of the Premises or any
portion thereof, (iii) the value, expense of operation or income potential of
the Premises, (iv) the accuracy or completeness of any structural reports,
environmental audits or other information provided to Tenant by any third party
contractor relative to the Premises (regardless of whether the same were
retained or paid for by Landlord), or (v) any other fact or condition which has
or might affect the Premises or the condition, repair, value, expense of
operation or income potential thereof. Tenant represents that the officers of
Tenant are knowledgeable and experienced in the leasing of properties comparable
to the Premises and agrees that Tenant will be relying solely on Tenant’s
inspections of the Premises in leasing the Premises. THE PROVISIONS OF THIS
PARAGRAPH HAVE BEEN NEGOTIATED AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION BY LANDLORD OF, AND LANDLORD DOES HEREBY DISCLAIM, ANY AND ALL
WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES OR ANY
PORTION THEREOF, WHETHER ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY
OTHER LAW NOW OR HEREAFTER IN EFFECT OR OTHERWISE, AND TENANT HEREBY
ACKNOWLEDGES AND ACCEPTS SUCH EXCLUSION, NEGATION AND DISCLAIMER.

 

5



--------------------------------------------------------------------------------

ARTICLE II

COMMENCEMENT DATE; MORTGAGES

Section 2.1. Commencement Date. The “Commencement Date” of this Lease shall be
the date of this Lease set forth above. Upon the Commencement Date, Tenant shall
have the right to occupy the Premises and any part thereof, subject to the terms
and conditions of this Lease.

Section 2.2. Right to Mortgage Property. Landlord and Tenant acknowledge that
Landlord shall have the right to and may, from time to time, encumber the
Property with a mortgage or deed of trust (a “Mortgage”) as security for a loan
(a “Loan”) to Landlord or Landlord’s affiliates by a lender (which, together
with its successors and assigns, and any future provider of Mortgage Debt (as
defined herein), is referred to herein as the “Landlord’s Mortgagee”), subject
to the provisions of Article XV herein. As used herein, the term “Mortgage Debt”
shall refer to the Loan from the Landlord’s Mortgagee and any future loan or
financing entered into by the Landlord.

ARTICLE III

USE AND QUIET ENJOYMENT OF PREMISES

Section 3.1. Use of Premises. Tenant shall use the Premises solely for the
Permitted Uses. No use shall be made or permitted to be made of the Premises, or
acts done, that will cause a cancellation of any insurance policy covering the
Premises, or any part thereof.

Section 3.2. Quiet Enjoyment. Landlord agrees that unless an Event of Default
(as defined in Section 13.1. hereof) has occurred and is continuing, Tenant
shall have quiet and peaceable possession of the Premises throughout the Term,
without hindrance by Landlord or any persons claiming under Landlord, subject
only to (i) this Lease, (ii) any Mortgage or other security device serving at
any time a similar function, together with any and all amendments and
supplements thereto upon or affecting the Premises and the Property,
(iii) Landlord’s right to show the Premises, without material interference with
Tenant’s use of the Premises, at any time to prospective purchasers and
mortgagees of the Premises, and during the last eighteen (18) months of the
Term, to prospective tenants of the Premises; and (iv) the Title Matters.

Section 3.3. Compliance with Applicable Laws. Tenant shall, at its sole cost and
expense, comply with all applicable laws, ordinances, rules, regulations,
directives and requirements (including those relating to environmental
hazardous, toxic or regulated substances or materials whether or not such
substances or materials existed on or in the Premises prior to the Commencement
Date) relating to the Premises and/or Tenant’s activities on or about the
Premises, and with all orders of court and all other tribunals and governmental
or quasi-governmental departments, agencies and authorities relating to the
Premises and/or Tenant’s activities on or about the Premises, and with all
recorded covenants, conditions and restrictions relating to the Premises
(including, but not limited to, the Title Matters) (hereinafter collectively
referred to as “Legal Requirements”).

Section 3.4. Nuisance and Waste Prohibited. Tenant shall keep and maintain the
Premises and abutting grounds, sidewalks, roads, parking and landscaped areas in
good and neat order and repair and free of nuisance, and shall not commit or
suffer to be committed any waste of the Premises.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

RENT

Section 4.1. Base Rent. Commencing upon the Commencement Date, Tenant shall pay
to Landlord “Base Rent” for the first year of the Term an annual amount equal to
Five Hundred Seventy-Four Thousand Ninety-Eight and 00/100 Dollars
($574,098.00), payable in equal monthly installments of Forty-Seven Thousand
Eight Hundred Forty-One and 50/100 Dollars ($47,841.50). On the first
anniversary date of the Commencement Date, and on each anniversary date of the
Commencement Date thereafter, the annual Base Rent shall be increased by three
percent (3.0%).

Section 4.2. Additional Rent. In addition to paying the Base Rent provided for
in Section 4.1. hereof, Tenant shall pay, during the Term of this Lease, as the
same may be extended or renewed from time to time, any Additional Rent due
hereunder, if any.

As used herein, the term “Additional Rent” shall mean all sums payable by Tenant
under this Lease other than Base Rent, if any. Whenever the word “Rent” is used
in this Lease it shall be deemed to include Base Rent and Additional Rent,
unless the context specifically or clearly implies that only the Base Rent is
referenced. All remedies available to Landlord pursuant to the terms of this
Lease for non-payment of Base Rent shall be applicable for non-payment of
Additional Rent.

Section 4.3. Payment of Rent. The Rent shall be paid by Tenant to Landlord or as
directed by Landlord in writing. Tenant shall pay the Base Rent in advance on or
before the first (1st) day of each month during the Term hereof. All Additional
Rent shall be paid by Tenant when due or if payable to Landlord shall be payable
within twenty (20) days after written demand therefor. All amounts to be paid to
Landlord under this Lease shall be paid to Landlord at the address set forth in
Section 17.8. hereof or at such other address as Landlord shall designate in
writing from time to time. Past due Rent payments shall be deemed involuntary
extensions of credit by Landlord and, commencing on the second failure to pay
timely Rent in any consecutive twelve (12) month period, such past due Rent
shall be subject to default interest rate penalties at an annual rate equal to
the lesser of the prime rate as reported from time to time in The Wall Street
Journal plus three percent (3%) or the highest rate allowed by applicable law
(“Interest Rate”).

Section 4.4. Net Lease; Triple Net Rent. This Lease is and shall be a triple net
type lease, and Landlord is not nor shall it be required to provide any services
or do any act or thing with respect to the Premises except as specifically
provided herein. Except as otherwise expressly provided in this Lease, all
obligations of Tenant under this Lease for the payment of Rent and all other
sums payable under the Lease and all obligations of Tenant to perform its
obligations under this Lease shall constitute independent obligations of Tenant
and shall be paid and performed by Tenant without abatement, deduction,
counterclaim, recoupment, suspension, deferment, diminution, deduction,
reduction, defense or setoff whatsoever and shall, to the extent not satisfied,
survive the termination of this Lease. Except as otherwise expressly provided in
this Lease, (i) this Lease shall not terminate, and Tenant shall not have any
right to terminate this Lease, during the Term, and (ii) Tenant’s obligation to
pay the Rent and to perform its obligations

 

7



--------------------------------------------------------------------------------

is absolute and unconditional and shall survive and not be limited, abated or
otherwise affected by any occurrence, event or circumstance whatsoever,
including, without limitation, any of the following: expiration or termination
of this Lease for whatever reason, any partial or complete destruction from
whatever cause; any constructive or actual eviction or dispossession of Tenant
from the Premises for failure to pay Rent, or the failure or inability of the
Tenant to use, occupy or enjoy the same; any foreclosure of any Mortgage Debt or
other lien with respect to the Premises for failure to pay Rent; any sale of all
or part of the Premises as long as the Lease remains in full force and effect;
any bankruptcy or insolvency of Landlord; any action or non-action by Landlord
or any other person with respect to Tenant or the Premises as long as the Lease
remains in full force and effect.

Section 4.5. First Month’s Rent. Simultaneously with the execution and delivery
of this Lease by Tenant to Landlord, Tenant shall pay to Landlord an amount
equal to the first month’s Base Rent. Landlord shall apply the first month’s
Base Rent to Tenant’s Base Rent obligations on the Commencement Date.

ARTICLE V

TAXES AND ASSESSMENTS; UTILITIES

Section 5.1. Taxes and Assessments. Tenant shall pay directly to the appropriate
governmental entities on or before the due date thereof, all taxes, levies,
fees, assessments and other governmental charges of every kind and nature
(including, without limitation, real property, ad valorem, personal property,
gross income, franchise, withholding, profits, rent, single business, value
added, excise, occupancy, use, impact fees, sales and gross receipts taxes)
(collectively, “Impositions”) levied upon the Premises or personal property
located at or used in connection with operating the Premises whether the same
shall become due and payable before, or after, and during any tax assessment
year or period which is within or partially within, the Term, including all
Impositions which may be partially within the Term, including all Impositions
which may be assessed, levied or imposed in replacement of, or in addition to,
all or any part of same, whether or not measured, calculated by or based upon
the Premises or any estate or interest in the Premises or the revenue or income
generated by the Premises, regardless of the time at which, or period for which,
such Impositions are assessed or charged or the time that such Impositions
become a lien against the Premises. Upon receipt of written request by Landlord
or Landlord’s Mortgagee, Tenant shall provide proof of payment of Impositions.

Section 5.2. Utilities. Tenant shall be responsible for supplying all Utilities
and for the cost of all Utilities for the Premises, including, without
limitation, electricity, gas, water and sewer, telephone and all other
communication services, and Landlord shall have no obligations for Utilities
whatsoever. Tenant shall cause all such utility services to the Premises to be
metered in its own name or in the name of its subtenants and shall pay or cause
to be paid all charges and deposits for such utilities. Tenant shall use
utilities only within the capacity of the circuits in the Premises. Landlord
shall not be liable for damages resulting from utility interruptions caused by
casualty, accident, labor dispute or any other cause (other than Landlord’s
gross negligence or intentional misconduct), nor shall any interruptions be
deemed an actual or constructive or partial eviction or result in any abatement
of Rent.

Section 5.3. Other Charges. Tenant shall be responsible for all charges and/or
taxes related to any easement or similar agreements, general and special
assessments, condominium assessments and fees, levies, fees, vault charges,
permits, inspection and license fees affecting the Premises.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF TENANT CONCERNING MAINTENANCE,

INDEMNIFICATION AND OTHER MATTERS

Section 6.1. Maintenance. Tenant shall maintain, and make all repairs,
alterations and replacements (including, without limitation, all ordinary,
extraordinary, foreseen and unforeseen repairs, alterations and replacements)
necessary to operate and maintain the entire Premises in good condition and
repair and in compliance with all applicable laws, ordinances, rules and
regulations and any recorded covenants, conditions or restrictions relating to
the Premises, and shall surrender the Premises when required by this Lease in
good condition, reasonable use and wear excepted.

Landlord and Tenant hereby acknowledge and agree that Tenant, as tenant under
this Lease and as tenant under the new A/R Hospital Lease, shall be responsible
for the maintenance, repair and replacement of the Common Areas on the Property
and shall coordinate such responsibilities for the Term of this Lease.

Additionally, Landlord and Tenant hereby acknowledge receipt of that certain
Property Condition Report prepared by ADAMS Management Services Corporation,
dated August 19, 2013 (the “Property Condition Report”). Landlord and Tenant
shall review on an annual basis the “Deferred Maintenance Items” set forth in
the Property Condition Report and shall reasonably and mutually agree upon those
Deferred Maintenance Items that Tenant shall perform and the times upon which
Tenant shall complete such Deferred Maintenance Items. In the event that Tenant
fails to complete such agreed upon Deferred Maintenance Items within the agreed
upon times, then, upon thirty (30) days written notice to Tenant, Landlord may
perform such agreed upon Deferred Maintenance Items and all costs so incurred by
Landlord shall be paid by Tenant as Additional Rent utilizing a capitalization
rate of ten percent (10%) over the remaining Term of the Lease.

Section 6.2. Alterations. Subject to the requirements of Article IX below and
any insurers providing insurance coverage thereto, Tenant may make, at its sole
cost and expense, such alterations, improvements and additions of any kind to
the Premises (collectively referred to herein as the “Alterations”) as Tenant
deems desirable in the conduct of its business provided that such Alterations:
(a) do not reduce, diminish or otherwise adversely affect the fair market value
or utility of the Premises, or any part thereof; (b) do not reduce, diminish or
otherwise adversely affect the useful life of the Premises, or any part thereof;
and/or (c) do not change the general character or use of the Premises or any
part thereof. All alterations, improvements, expansions and additions to the
Premises, or any part thereof, shall be made in a good and workmanlike manner
and in compliance with applicable laws, ordinances, rules, regulations, codes
and requirements and any recorded covenants, conditions or restrictions relating
to the Premises, or any part thereof. All alterations, improvements, expansions
and additions which are not movable trade fixtures shall be the property of
Landlord and shall remain upon and be surrendered with the Premises. To the
extent such Alterations involve changes to the structure or systems of the
Premises, as reasonably determined by Tenant’s architect or engineer, Tenant
shall furnish to Landlord, prior to the commencement of construction, the
proposed plans and specifications for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed, and upon completion of
construction, “as-built” plans and specifications for such Alterations. Landlord
shall provide Tenant with its objections, in writing, to Tenant’s proposed plans
and specifications within fifteen (15) days after receipt from Tenant. Tenant
shall

 

9



--------------------------------------------------------------------------------

submit revised plans and specifications until such time as Landlord has approved
Tenant’s proposed plans and specifications for such Alterations. If Landlord
fails to object, in writing, to Tenant’s proposed plans and specifications
within fifteen (15) days after receipt from Tenant, Landlord shall be deemed to
have approved such proposed plans and specifications.

Section 6.3. Landlord’s Non-liability; Indemnification of Landlord. Landlord
shall not be liable for any loss, damage or injury of any kind or character to
any person or property, arising from any use of the Premises, or any part
thereof, or caused by any defect in any improvements located on the Premises, or
any part thereof, or in any equipment or other facility therein, or caused by or
arising from any act or omission of Tenant, or of any subtenants, agents,
employees, contractors, subcontractors, licensees, or invitees of Tenant, or
arising out of any work or Alterations performed by Tenant or any subtenant, or
by or from any accident on the Premises, or any part thereof, or any fire or
other casualty thereon, or occasioned by the failure of Tenant to maintain the
Premises, or any part thereof, in safe condition, or arising from any other
cause whatsoever. Tenant, as a material part of the consideration of this Lease,
hereby waives on its behalf all claims and demands against Landlord for any such
loss, damage or injury of Tenant, and hereby agrees to indemnify and hold
Landlord entirely free and harmless from all liability for any such loss, damage
or injury of Tenant, and hereby agrees to indemnify and hold Landlord entirely
free and harmless from all liability for any such loss, damage or injury of all
other persons, and from all costs and expenses arising therefrom (including
reasonable attorneys’ fees and expenses), unless such loss, damage or injury is
caused by the gross negligence of Landlord or intentional acts of Landlord.
Tenant agrees to pay, and to protect, indemnify, and save harmless Landlord from
and against any and all liabilities, losses, damages, costs, expenses (including
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands, or judgments of any nature whatsoever arising from (i) any injury to or
the death of, any person, or damage to property, in, on or about the Premises,
or any part thereof, or upon adjoining public sidewalks, streets, or ways, or in
any manner growing out of or connected with the use, nonuse, condition, or
occupation of the Premises, or any part thereof, or resulting from the condition
thereof or of adjoining public sidewalks, streets or ways; (ii) violation by
Tenant of any agreement or condition of this Lease; (iii) violation by Tenant of
any contract or agreement to which Tenant is a party or of any restriction,
statute, law, ordinance, or regulation, in each case affecting the Premises, or
any part thereof, or the ownership, occupancy or use thereof; and (iv) (1) the
presence of any “Hazardous Material” (as defined below) on or under, or the
escape, seepage, leakage, spillage, discharge, emission, discharging or release
of any Hazardous Material from, the Premises or any part thereof, (2) any liens
against the Premises, or any part thereof, permitted or imposed by any
Environmental Laws (as defined below), or any actual or asserted liability or
obligations of Landlord or any of its affiliates or subsidiaries under any
Environmental Laws, and (3) any actual or asserted liability or obligations of
Tenant or any of its affiliates or subsidiaries under any Environmental Laws;
provided however, Tenant shall not be responsible for indemnifying Landlord for
any of the foregoing matters caused solely by Landlord’s gross negligence or
intentional misconduct. Tenant hereby acknowledges and agrees that Tenant was
the tenant under the Original Lease for the Premises. Tenant further agrees that
the terms and conditions of this Section 6.3. shall apply to any and all matters
under the Original Lease notwithstanding that such matters may have occurred or
arisen prior to the date of this Lease or during the term of this Lease.
Landlord, as used in this Section 6.3., shall include any beneficiary of any
trust or any agent, employee, or representative of Landlord or any trustee and
the Landlord’s Mortgagee and their shareholders, directors, officers, employees,
agents, representatives, members and partners. Any indemnification under this
Section 6.3. shall constitute Additional Rent payable within twenty (20) days of
demand and shall survive the termination or expiration of this Lease, including
without limitation, the termination or rejection of this Lease in bankruptcy.
Provided, however, for any obligation of Tenant to defend Landlord hereunder,
Tenant shall have the right to select the attorneys to defend Landlord, then and
in that event, Tenant shall not be liable for any attorneys’ fees of Landlord
other than those of counsel selected to defend Landlord.

 

10



--------------------------------------------------------------------------------

For purposes of this Lease, the following terms shall have the following
respective meanings:

(i) “Hazardous Material” means any hazardous substance or any pollutant or
contaminant defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation, and Liability Act, any so-called
“Superfund” or “Superlien” law, The Toxic Substances Control Act, or any other
federal, state or local statute, law, ordinance, code, rule, regulation, order
or decree, now or hereafter in force, regulating, relating to or imposing
liability or standards of conduct concerning any hazardous, toxic or dangerous
waste, substance or material; asbestos or any substance or compound containing
asbestos; polychlorinated biphenyls or any substance or compound containing any
polychlorinated biphenyl; petroleum and petroleum products; pesticides; and any
other hazardous, toxic or dangerous waste, substance or material.

(ii) “Environmental Laws” means the Comprehensive Environmental Response,
Compensation, and Liability Act, any so-called “Superfund” or “Superlien” law,
the Toxic Substances Control Act, or any other federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree, now or hereafter in
force, regulating, relating to, or imposing liability or standards of conduct
concerning any Hazardous Material.

Section 6.4. No Liens. Tenant shall not create or suffer to be created or to
remain, directly or indirectly, and will discharge or promptly cause to be
discharged, or file a bond or otherwise, any lien, charge or encumbrance on, all
or any part of the Premises (each an “Encumbrance”), including, without
limitation, any mechanic’s, materialmen’s, contractor’s or subcontractor’s liens
arising from or any claim for damage growing out of any Alterations,
construction, repair, restoration, replacement or improvement related to the
Premises caused by Tenant. Tenant shall have the right to contest any such
mechanics lien, materialmen’s lien or other lien. If Tenant fails to remove or
bond over any such Encumbrance within thirty (30) days after written notice
thereof from Landlord, Landlord may, but shall not be obligated to, discharge
the same either by paying the amount claimed to be due or otherwise, or bond
over, without any investigation or contest of the validity thereof, and any
amounts expended by Landlord in so doing, including costs, expenses and
reasonable attorneys’ fees, shall constitute Additional Rent payable within
twenty (20) days of demand and shall survive the termination of this Lease.

ARTICLE VII

RIGHT TO CONTEST

Landlord shall have the right to contest all Impositions at Landlord’s sole cost
and expense. Landlord shall give notice to Tenant of Landlord’s contest to any
Impositions. Landlord agrees that each such contest shall be promptly prosecuted
to its final conclusion, except to the extent deemed commercially unreasonable
by Landlord, in Landlord’s sole discretion. Landlord shall give notice to Tenant
of any increases in Impositions, and in the event Landlord elects not to contest
any Impositions, then and in that event, Tenant shall have the right to contest
such Impositions. If Landlord elects to not contest such Impositions, Tenant
shall have the right to contest any Impositions upon written notice to Landlord.
Tenant agrees that each such contest

 

11



--------------------------------------------------------------------------------

shall be promptly prosecuted to a final conclusion. If necessary in the
prosecution of any such contest, Landlord shall join with Tenant as a party to
such contest, and Tenant shall pay, and save Landlord and Landlord’s Mortgagee,
if any, harmless against, any and all losses, judgments, decrease and costs
(including reasonable attorneys’ fees and expenses) in connection with any such
contest and shall, promptly after the final settlement, compromise, or
determination of such contest, fully pay and discharge the amounts that shall be
levied, assessed, charged or imposed or be determined to be payable therein or
in connection therewith, and perform all acts, the performance of which shall be
ordered or decreed as a result thereof. No such contest shall subject Landlord
to the risk of any civil or criminal liability.

ARTICLE VIII

DAMAGE OR DESTRUCTION BY FIRE OR OTHER CASUALTY

If, during the Term, the Premises is partially or totally damaged or destroyed
by fire or other casualty, Tenant shall, at its sole cost and expense, repair
and restore the Premises as speedily as possible, to the value, character and
condition existing prior to such damage or destruction in accordance with the
provisions of this Lease applicable to maintenance and repair, alterations and
restoration. If the insurance proceeds resulting from such fire or other
casualty are payable to the Landlord’s Mortgagee or the holder of any future
Mortgage Debt, then the obligation of Tenant to so repair and restore the
Premises shall be subject to the availability to Tenant of such proceeds to the
extent needed to pay for such repair or restoration, In the event insurance
proceeds are not made available to the Tenant, then Tenant shall not be
obligated to repair and restore the Premises until such time as Landlord has
made available to Tenant funds in an amount equal to the insurance proceeds paid
to the Landlord’s Mortgagee or the holder of any future Mortgage Debt, and Rent
shall continue to be paid by Tenant for so long as rent loss and/or business
interruption insurance proceeds are available, after which Rent shall abate;
provided, however, if Landlord fails to make such funds available within twelve
(12) months after the date of such casualty, Tenant shall have the right to
cancel and terminate this Lease. Landlord shall use commercially reasonable
efforts in good faith at Tenant’s expense to cause insurance proceeds to be made
available to Tenant by Landlord’s Mortgagee for purposes of such repair and
restoration. Tenant shall be obligated to meet all reasonable conditions imposed
on the use of any such insurance proceeds by the Landlord’s Mortgagee. If such
insurance proceeds are made available to Tenant by the Landlord’s Mortgagee or
the holder of any future Mortgage Debt and are insufficient to repair and
restore the Premises, Tenant shall be required to make up such deficiency out of
Tenant’s own funds. Except as provided above, there shall be no abatement or
reduction of any Rent under this Lease due to any such damage, destruction or
repair or restoration and Tenant shall have no right to terminate this Lease
notwithstanding the partial or total destruction of all or any part of the
Premises.

ARTICLE IX

INSURANCE AND WAIVER OF SUBROGATION

Section 9.1. Property Insurance. Tenant shall, at Tenant’s cost and expense,
insure the Premises against loss or damage normally covered under commercial
property insurance policies (including, without limitation, earthquake, flood,
boiler and machinery, war risk and acts of terrorism (if and to the extent such
coverages are generally available at commercially reasonable rates), and rent
loss and/or business interruption) and otherwise with such coverages,
deductibles,

 

12



--------------------------------------------------------------------------------

sub-limits, and exclusions as are typical for owners of real estate similar to
the Premises from time to time and/or as are required by applicable law. Such
insurance shall be for the full insurable value (actual replacement value
without deduction for physical deterioration) of the Premises, shall name
Landlord as additional insured, Landlord’s Mortgagee as first mortgagee/secured
party, and Landlord and Landlord’s Mortgagee as loss payees, and shall provide
that the insurance for the Premises, as required herein, shall not be canceled
or changed without at least thirty (30) days’ prior written notice to Landlord,
Tenant and the Landlord’s Mortgagee. Tenant shall, from time to time and upon
the written request of Landlord or the Landlord’s Mortgagee, furnish the
requesting party with certificates of insurance demonstrating that such
insurance is in full force and effect.

Section 9.2. Liability and Other Insurance. Tenant shall, at Tenant’s cost and
expense, obtain and keep in force a policy or policies of commercial general
liability insurance covering the Premises and any losses or claims arising in
whole or in part from the use of the Premises, naming Landlord as named insured,
and Tenant and the Landlord’s Mortgagee as additional insureds, which as of the
Commencement Date shall be with minimum single limit of coverage for any one
occurrence of not less than $1,000,000 with an aggregate of not less than
$3,000,000 and an excess liability policy of not less than $10,000,000.
Landlord’s liability insurance shall provide that it is primary coverage and not
excess over or contributory with any other insurance coverage (including any
other insurance maintained by the Landlord or the Tenant). All such insurance
shall provide that the liability insurance, as required herein, shall not be
canceled or changed without at least thirty (30) days’ prior written notice to
Landlord, Tenant and Landlord’s Mortgagee. Notwithstanding anything to the
contrary contained in this Section 9.2., all such insurance shall at all times
be in such amounts and on such terms and conditions as are commercially
reasonable. Landlord shall from time to time upon the written request of the
Tenant (or the Landlord’s Mortgagee) furnish to the requesting party
certificates of insurance demonstrating that all such insurance is in full force
and effect. Tenant shall reimburse Landlord for all of Landlord’s costs and
expenses incurred in connection with the foregoing promptly upon written request
from Landlord. Landlord shall include with its written request paid invoices or
such other evidence of payment and/or expense.

Section 9.3. Additional Insurance. Tenant shall, at Tenant’s cost and expense,
obtain and keep in force a policy or policies of the following insurance
covering the Premises:

(i) If the Premises, or any part thereof, is located within a one hundred
(100) year flood plain area designated by Federal Emergency Management Agency,
flood and such other hazards and in such amounts as may be customary for
comparable properties in the area and if available from insurance companies
authorized to do business in the state in which the Premises are located at
rates which are economically practicable in relation to the risks covered.

(ii) If Tenant shall engage or cause to be engaged any contractor to perform
work any Alterations in, on or about the Premises, the estimated cost of which
will exceed $100,000.00, Tenant shall require such contractor to carry and
maintain, at no expense to Landlord, commercial general liability insurance,
builder’s risk insurance, including but not limited to contractor’s liability
coverage, completed operations coverage, broad form property damage endorsement,
workers compensation, and contractor’s protection liability coverage in such
amounts and with such deductibles and such companies as are customary for the
Alterations to be performed. Upon Landlord or Landlord’s Mortgagee’s written
request, Tenant shall provide evidence of that such insurance is in full force
and effect.

 

13



--------------------------------------------------------------------------------

Section 9.4. Tenant’s Right to Insure; Waiver of Subrogation. Tenant, at its
sole cost and expense, shall have the right to directly procure any or all of
the insurance required to be provided by Landlord pursuant to this Article IX,
provided that such insurance and such insurance provider meet all of the
requirements of this Article IX and such other commercially reasonable
requirements as may be required by Landlord’s Mortgagee from time to time. In
the event that Tenant elects to directly procure such insurance, Tenant shall
remain liable for all of Landlord’s costs incurred in connection with Landlord’s
obligation to provide such insurance under this Article IX, less any refunds or
return of premiums actually received by Landlord. Any insurance maintained by
either Landlord or Tenant shall provide that, to the extent permitted by law,
the insurer waives all rights of subrogation against the Landlord and Tenant, as
applicable, and their agents or employees, with respect to losses payable under
the policy.

Section 9.5. Insurance Company Rating Requirements. All policies of insurance
required under this Lease shall be placed with insurance companies having claims
paying ratings no lower than A.M. Best “A-” or equivalent NAIC rating, from time
to time.

ARTICLE X

EMINENT DOMAIN

If the Premises are taken in their entirety under the power of eminent domain
by, or conveyed in lieu of such exercise to, any public authority, then Tenant’s
obligations as to the Premises shall terminate as of the date upon which title
to the Premises shall become vested in the condemning authority. If the entire
parking area associated with the Premises or substantially all of the parking
area associated with the Premises shall be taken at any time during the term of
this Lease for any public or quasi-public purpose by any lawful power or
authority, by the exercise of right of condemnation or eminent domain, or by
agreement between Landlord, Tenant and those authorized to exercise such right,
and Landlord fails to provide suitable replacement parking in connection
therewith, then this Lease shall terminate as of the date upon which title to
the parking area shall become vested in the condemning authority. Subject to the
parking area provisions, if less than all of the Premises is so taken or
conveyed, Tenant’s obligations as to the Premises shall not terminate, Rent
shall abate and be reduced proportionally to such taking, and Tenant shall, at
its sole cost and expense, restore the balance of the Premises to a complete
structural unit that can be operated on an economically feasible basis under the
provisions of this Lease using the proceeds of the condemnation. If the
condemnation proceeds resulting from such taking or conveyance are payable to
the Landlord, Landlord’s Mortgagee or the holder of any future Mortgage Debt,
then the obligation of Tenant to so restore the balance of the Premises shall be
subject to the availability to Tenant of such proceeds to the extent needed to
pay for such restoration. Landlord shall use commercially reasonable efforts in
good faith to cause such proceeds to be made available to Tenant for such
purpose. In the event Landlord, Landlord’s Mortgagee or the holder of any future
Mortgage Debt do not make the condemnation proceeds available to Tenant to
restore the balance of the Premises, then and in that event, Tenant will have
the option to terminate the Lease or restore the balance of the Premises and
receive an abatement of Rent during the restoration and a proportionate
reduction in Rent for the remainder of the term of the Lease. Tenant shall be
obligated to meet all reasonable conditions imposed on the use of any such
proceeds by the Landlord’s Mortgagee or any holder of future Mortgage Debt. If
such proceeds are made available to Tenant by the Landlord’s Mortgagee or the
holder of any future Mortgage Debt and such proceeds are insufficient to restore
the Premises as described above, Tenant shall be required to make up such
deficiency out of Tenant’s own funds. All damages awarded for any taking of all
or any part of the Premises shall belong to Landlord, except that

 

14



--------------------------------------------------------------------------------

Tenant shall be entitled to any award made for removal and reinstallation of
Tenant’s fixtures, moving expenses, loss of business and loss of its leasehold
interest. In the event that Landlord elects not to do so, Tenant, at its sole
cost and expense, shall have the right to contest any such eminent domain
proceedings, including, but not limited to, the right to contest the proposed
amount of any such award.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

Provided that, at all times, (i) no Event of Default (as defined in
Section 13.1.) under this Lease has occurred and is continuing; (ii) the
sublease is expressly subject and subordinate to this Lease; and (iii) Tenant
shall remain primarily liable for all of Tenant’s obligations under this Lease,
Tenant may sublet the Premises, in whole or in part, without Landlord’s consent
(“Permitted Subleases”). Upon any such sublease or upon any assignment of this
Lease by Tenant, Tenant shall remain primarily liable to Landlord for timely
payment and performance of all Rent and other obligations under this Lease.
Tenant agrees to promptly notify Landlord in writing of all Permitted Subleases
the Tenant enters into under this Lease. Landlord may accept Rent, Additional
Rent, and any other sums that may become due under this Lease directly from any
subtenant as agent for Tenant and require attornment of such subtenant in the
event that this Lease is terminated or fails for any reason whatsoever.
Notwithstanding anything contained herein to the contrary, Landlord’s consent
shall not be required for, and nothing shall prohibit or restrict any leasehold
mortgage entered into by Tenant, or any assignment of this Lease or subletting
of a part or the whole of the Premises by Tenant: (i) to an affiliate of Tenant;
(ii) in conjunction with any consolidation, reorganization, merger, acquisition,
or private placement involving Tenant or any of its affiliate(s); (iii) to any
corporation or other business entity purchasing all or substantially all of the
assets of Tenant or any of its affiliate(s); or (iv) in conjunction with any
offering, sale, listing, redemption, hypothecation, conversion, exchange,
transfer or other similar disposition of all or any portion of the membership
interests of Tenant or any of its affiliate(s).

ARTICLE XII

END OF TERM

Tenant shall surrender actual and exclusive possession of the entirety of the
Premises to Landlord at the end of the Term, in good condition, subject to
reasonable wear and tear, subject only to such tenancies and occupancies
permitted to remain in effect beyond the expiration of the Term to which
Landlord has previously agreed in writing and Permitted Subleases.

ARTICLE XIII

EVENTS OF DEFAULT; LANDLORD’S REMEDIES; EXPENSES OF ENFORCEMENT

Section 13.1. Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Lease:

(i) Tenant shall fail to pay when due any Rent or other amount owed to Landlord
under this Lease; or

 

15



--------------------------------------------------------------------------------

(ii) Tenant shall fail to perform any other covenant or agreement in this Lease
and such failure shall continue for a period of thirty (30) days after receipt
of written notice from Landlord (or if such failure is not capable of being
cured within thirty (30) days, such reasonable time thereafter not to exceed
ninety (90) days, provided that Tenant has commenced such cure within the thirty
(30) day period and is diligently proceeding to cure such failure), or if any
such failure involves a hazardous condition or a failure to maintain insurance
required by the Lease, such failure is not cured by Tenant immediately upon
notice to Tenant; or

(iii) Tenant shall make a general assignment for the benefit of creditors, or
shall admit in writing its inability to pay its debts as they become due, or
shall file or have filed against it a petition in any proceeding seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and such proceeding
shall not be vacated or discharged within thirty (30) days, or shall be
adjudicated insolvent or bankrupt, or a receiver, trustee, custodian or other
similar official shall be appointed for Tenant or for all or any substantial
part of its property, or a substantial part of its property shall be attached,
executed upon or otherwise impressed with a lien in favor of one or more
creditors, and such appointment, attachment, execution or lien shall not be
vacated or discharged within thirty (30) days; or

(iv) Tenant dissolves or liquidates.

Section 13.2. Termination of Lease; Reletting. Upon the occurrence of any Event
of Default, in addition to any other remedies provided by law, Landlord may
terminate this Lease, or Landlord may, without terminating this Lease in
accordance with applicable law, re-enter the Premises or any property comprising
part of the Premises and dispossess Tenant or any other occupant of the Premises
or any property comprising part of the Premises and remove Tenant’s and/or such
other occupant’s effects and relet the Premises or any property comprising part
of the Premises for the account of Tenant for such rent and on such terms as
shall be satisfactory to Landlord, crediting the actual proceeds of reletting
(after deducting the costs and expenses of re-entry, alterations and additions
and the expense of reletting) to the unpaid amounts due under this Lease during
the remainder of the Term and Tenant shall remain liable to Landlord for the
balance owed. Tenant shall not be entitled to any rents received by Landlord
which exceed the balance owed by Tenant to Landlord calculated as provided in
the immediately preceding sentence.

Section 13.3. Termination of Lease; Money Judgment. Upon termination of this
Lease as a result of the occurrence of an Event of Default in accordance with
applicable law, Landlord shall be entitled as final and liquidated damages to a
money judgment against Tenant in the amount of the aggregate of the following:
(i) all unpaid Rent due on or before the date of termination, together with
interest thereon at the Interest Rate; (ii) the excess, if any, of all Rent
which would have become due on or before the date of the judgment but for the
termination over the fair market rental value of the Premises for such period,
taking into account a reasonable vacancy and lease up factor, together with
interest thereon at the Interest Rate; and (iii) the excess, if any, of all Rent
which would come due after the date of the judgment but for the termination of
this Lease over the fair rental value of the Premises for such period, taking
into account a reasonable vacancy rate and lease up factor, discounted to
present value using as a discount factor the discount rate of the Federal
Reserve Bank of Chicago in effect at the time of judgment.

 

16



--------------------------------------------------------------------------------

Section 13.4. Expenses of Enforcement. If, at any time during the Term of this
Lease, either Landlord or Tenant shall institute any action or proceeding
against the other which is related to or arises out of the provisions of this
Lease or any default hereunder, then each party shall bear its own costs and
expenses, including, without limitation, attorneys’ fees and expenses.

Section 13.5. Landlord’s Right to Cure. Landlord may assign its rights under
this Section to the Landlord’s Mortgagee upon written notice to Tenant. If
Tenant shall fail to make any payment, or to perform any act required to be made
or performed under this Lease and to timely cure the same, Landlord, without
waiving or releasing any obligation or Event of Default, may (but shall be under
no obligation to) at any time thereafter make such payment or perform such act
for the account and at the expense of Tenant, and may, to the extent permitted
by law, enter upon the Property for such purpose and take all such action
thereon as, in Landlord’s opinion, may be necessary or appropriate therefore,
and no such entry shall be deemed an eviction of Tenant. Tenant shall
immediately repay the same to Landlord, upon demand, together with all costs and
expenses so incurred, together with a late charge thereon, all to the extent
permitted by law, at the Interest Rate from the date on which such sums or
expenses are paid or incurred by Landlord. The obligations of Tenant and rights
of Landlord contained in this Article shall survive the expiration or earlier
termination of this Lease.

Section 13.6. Bankruptcy of Tenant.

(a) In the event that Tenant shall become a debtor in a case filed under Chapter
7 of the Bankruptcy Code and Tenant’s trustee or Tenant shall elect to assume
this Lease for the purpose of assigning the same or otherwise, such election and
assignment may be made only if the provisions of Section 13.6.(b) and
Section 13.6.(d) are satisfied as if the election to assume were made in a case
filed under Chapter 11 of the Bankruptcy Code. If Tenant or Tenant’s trustee
shall fail to elect to assume this Lease within sixty (60) days after the filing
of such petition or such additional time as provided by the court within such
60-day period, this Lease shall be deemed to have been rejected and immediately
thereupon Landlord shall be entitled to possession of the Premises without
further obligation to Tenant or Tenant’s trustee and this Lease upon the
election of Landlord shall terminate, but Landlord’s right to be compensated for
damages (including, without limitation, liquidated damages pursuant to any
provision hereof) or the exercise of any other remedies in any such proceeding
shall survive, whether or not this Lease shall be terminated.

(b) (i) In the event that Tenant shall become a debtor in a case filed under
Chapter 11 of the Bankruptcy Code, or in a case filed under Chapter 7 of the
Bankruptcy Code which is transferred to Chapter 11, Tenant’s trustee or Tenant,
as debtor-in-possession, must elect to assume this Lease within sixty (60) days
from the date of the filing of the petition under Chapter 11 or the transfer
thereto or such additional time as provided by the court or Tenant’s trustee or
the debtor-in possession shall be deemed to have rejected this Lease. In the
event that Tenant, Tenant’s trustee or the debtor-in-possession has failed to
perform all of Tenant’s obligations under this Lease within the time periods
(excluding grace periods) required for such performance, no election by Tenant’s
trustee or the debtor-in-possession to assume this Lease, whether under Chapter
7 or Chapter 11, shall be permitted or effective unless each of the following
conditions has been satisfied:

(1) Tenant’s trustee or the debtor-in possession has cured all Events of Default
under this Lease, or has provided Landlord with Assurance (as defined below)
that it will cure all Events of Default susceptible of being cured by the
payment of money within ten (10) days from the date of such assumption and that
it will cure all other Events of Default under this Lease which are susceptible
of being cured by the performance of any act promptly after the date of such
assumption.

 

17



--------------------------------------------------------------------------------

(2) Tenant’s trustee or the debtor-in-possession has compensated Landlord, or
has provided Landlord with Assurance that within ten (10) days from the date of
such assumption it will compensate Landlord, for any actual pecuniary loss
incurred by Landlord arising from the default of Tenant, Tenant’s trustee, or
the debtor-in-possession as indicated in any statement of actual pecuniary loss
sent by Landlord to Tenant’s trustee or the debtor-in-possession.

(3) Tenant’s trustee or the debtor-in-possession has provided Landlord with
Assurance of the future performance of each of the obligations of Tenant,
Tenant’s trustee or the debtor-in-possession under this Lease, and, if Tenant’s
trustee or the debtor-in-possession has provided such Assurance, Tenant’s
trustee or the debtor-in-possession shall also (i) deposit with Landlord, as
security for the timely payment of rent hereunder, an amount equal to one
(1) installment of Rent (at the rate then payable) which shall be applied to
installments of Rent in the inverse order in which such installments shall
become due provided all the terms and provisions of this Lease shall have been
complied with, and (ii) pay in advance to Landlord on the date each installment
of Rent is payable a pro rata share of Tenant’s annual obligations for
Additional Rent pursuant to this Lease, such that Landlord shall hold funds
sufficient to satisfy all such obligations as they become due. The obligations
imposed upon Tenant’s trustee or the debtor-in-possession by this Section shall
continue with respect to Tenant or any assignee of this Lease after the
completion of bankruptcy proceedings.

(4) The assumption of this Lease will not breach or cause a default under any
provision of any other lease, mortgage, financing arrangement or other agreement
by which Landlord is bound.

(ii) For purposes of this Section 13.6., Landlord and Tenant acknowledge that
“Assurance” shall mean no less than: Tenant’s trustee or the
debtor-in-possession has and will continue to have sufficient unencumbered
assets after the payment of all secured obligations and administrative expenses
to assure Landlord that sufficient funds will be available to fulfill the
obligations of Tenant under this Lease, and (x) there shall have been deposited
with Landlord, or the Bankruptcy Court shall have entered an order segregating,
sufficient cash payable to Landlord, and/or (y) Tenant’s trustee or the
debtor-in-possession shall have granted a valid and perfected first lien and
security interest and/or mortgage in property of Tenant, Tenant’s trustee or the
debtor-in-possession, acceptable as to value and kind to Landlord, to secure to
Landlord the obligation of Tenant, Tenant’s trustee or the debtor-in-possession
to cure the Events of Default under this Lease, monetary and/or non-monetary,
within the time periods set forth above.

(c) In the event that this Lease is assumed in accordance with Section 13.6.
(b) and thereafter Tenant is liquidated or has filed against it (without
dismissal within sixty (60) days thereafter) or files a subsequent petition
under Chapter 7 or Chapter 11 of the Bankruptcy Code, Landlord may, at its
option, terminate this Lease and all rights of Tenant hereunder by giving Tenant
notice of its election to so terminate within thirty (30) days after the
occurrence of any such event.

(d) If Tenant’s trustee or the debtor-in-possession has assumed this Lease
pursuant to the terms and provisions of Section 13.6.(a) or Section 13.6.(b) for
the purpose of assigning (or elects to assign) this Lease, this Lease may be so
assigned only if the proposed

 

18



--------------------------------------------------------------------------------

assignee (the “Assignee”) has provided adequate assurance of future performance
of all of the terms, covenants and conditions of this Lease to be performed by
Tenant. Landlord shall be entitled to receive all cash proceeds of such
assignment. As used herein “adequate assurance of future performance” shall mean
no less than that each of the following conditions has been satisfied;

(i) the Assignee has furnished Landlord with either (1) (x) a copy of a credit
rating of Assignee which Landlord reasonably determines to be sufficient to
assure the future performance by Assignee of Tenant’s obligations under this
Lease and (y) a current financial statement of Assignee audited by a certified
public accountant indicating a net worth and working capital in amounts which
Landlord reasonably determines to be sufficient to assure the future performance
by Assignee of Tenant’s obligations under this Lease, or (ii) a guarantee or
guarantees, in form and substance satisfactory to Landlord, from one or more
persons with a credit rating and net worth equal to or exceeding the credit
rating and net worth of Tenant as of the date hereof.

(ii) Landlord has obtained all consents or waivers from others required under
any lease, mortgage, financing arrangement or other agreement by which Landlord
is bound to permit Landlord to consent to such assignment.

(e) when, pursuant to the Bankruptcy Code, Tenant’s trustee or the
debtor-in-possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Premises, such charges shall not be less than the
Rent payable by Tenant under this Lease.

(f) Neither the whole nor any portion of Tenant’s interest in this Lease or its
estate in the Premises shall pass to any trustee, receiver, assignee for the
benefit of creditors, or any other person or entity, by operation of law or
otherwise under the laws of any state having jurisdiction of the person or
property of Tenant unless Landlord shall have consented to such transfer. No
acceptance by Landlord of rent or any other payments from any such trustee,
receiver, assignee, person or other entity shall be deemed to constitute such
consent by Landlord nor shall it be deemed a waiver of Landlord’s right to
terminate this Lease for any transfer of Tenant’s interest under this Lease
without such consent.

(g) In the event of an assignment of Tenant’s interests pursuant to this
Section 13.6., the right of Assignee to extend the term of this Lease for an
extended term beyond the then term of this Lease shall be extinguished.

Section 13.7 Default by Landlord. If Landlord shall fail to perform any covenant
or obligation required to be performed by Landlord under the terms of this Lease
and such failure shall continue for a period of thirty (30) days after receipt
by Landlord of written notice thereof from Tenant or if Landlord shall fail to
pay any sums due to Tenant under this Lease on the date the same shall become
due and payable hereunder, and such failure shall continue for a period of
thirty (30) days after receipt by Landlord of written notice thereof from Tenant
[unless such failure is of such a nature that it cannot be cured within said
thirty (30) day period, in which event Landlord shall not be in default
hereunder if it shall have commenced to cure said default within said thirty
(30) day period and diligently prosecute said cure to completion], then Tenant
may, as its sole remedy under this Lease, cure any covenant or obligation which
Landlord has failed to perform, and any sums expended by Tenant in curing such
failure shall be paid by Landlord to Tenant immediately upon demand, and shall
bear interest at the Interest Rate from the date of demand; or (b) bring suit to
recover from Landlord all sums due Tenant from Landlord together with interest
at the Interest Rate.

 

19



--------------------------------------------------------------------------------

ARTICLE XIV

HOLDING OVER IN POSSESSION

If Tenant shall retain possession of all or any part of the Premises beyond the
expiration or termination of this Lease, Tenant (i) shall pay to Landlord one
hundred twenty-five percent (125%) of the Base Rent payable for the last month
of the Term of this Lease and any Additional Rent due to Landlord for each month
that Tenant holds possession of any part of the Premises after expiration or
termination of this Lease; (ii) shall also pay all costs incurred and damages
sustained by Landlord, whether direct or consequential, on account of such
holding over; and (iii) such tenancy shall be month to month and otherwise upon
such terms and conditions (including rent) as Landlord shall specify.

ARTICLE XV

MORTGAGES

Section 15.1. Subordination and Attornment. This Lease shall be subject and
subordinate to any Mortgage that may hereafter be placed upon the Premises, or
any part thereof, and to all amounts secured thereby, and to all renewals,
replacements and extensions of any of the foregoing, except to the extent that
any Mortgage provides otherwise, provided that any such mortgagee agrees in
writing to not disturb Tenant’s occupancy and possession of the Premises, so
long as Tenant is not then in default. Tenant further agrees that, in the event
of a foreclosure of any Mortgage or of a conveyance in lieu thereof, it will
attorn to the mortgagee or to the purchaser at any foreclosure sale, as the case
may be, upon the condition that such mortgagee or purchaser shall agree in
writing to recognize Tenant and this Lease, so long as Tenant is not then in
default. Tenant agrees that such mortgagee or purchaser shall not be bound to
recognize (i) Tenant’s payment of any Rent if paid more than one (1) month in
advance or (ii) any amendment to this Lease without such mortgagee’s consent.
Tenant shall at Landlord’s request execute such further instruments or
assurances as any mortgagee or purchaser may request to evidence (i) the
subordination of this Lease or to acknowledge the superiority of this Lease, as
the case may be upon the condition that such mortgagee or purchaser shall agree
in writing to recognize Tenant and this Lease and agree to a non-disturbance of
the Tenant, (ii) Tenant’s attornment agreement, and/or (iii) the acknowledgment
of the express obligations of Tenant to the Landlord’s Mortgagee that are
provided for in this Lease. Prior to the Landlord entering into a Mortgage,
Landlord shall exercise commercially reasonable efforts to procure a
subordination, nondisturbance and attornment agreement from Landlord’s Mortgagee
in form and content reasonably acceptable to Tenant, pursuant to which such
Mortgagee agrees that so long as there is not then a default by Tenant under
this Lease which is not cured within the applicable cure period, Mortgagee shall
not disturb Tenant’s use of the Premises if lender forecloses upon or otherwise
takes possession of the Premises.

Section 15.2. No Personal Liability. In no event shall any Mortgagee of the
Premises, or any part thereof, its nominee, or the purchaser at a foreclosure
sale have any personal liability whatsoever for any representations, warranties,
covenants or agreements of Landlord hereunder or in connection herewith, or any
liability for any security deposit or other sums deposited with Landlord, or for
any previous prepayment of Rent to Landlord, unless actually received by such
Mortgagee, nominee or purchaser.

 

20



--------------------------------------------------------------------------------

Section 15.3. Notices to Mortgagee and Mortgagee Right to Cure. Provided Tenant
receives written notice of the name and address of Landlord’s Mortgagee having
an interest in the Premises, Tenant agrees that in the event of any default by
Landlord hereunder, Tenant shall send written notice of the default to
Landlord’s Mortgagee. Landlord’s Mortgagee shall have thirty (30) days after the
written notice from Tenant is sent within which to cure the default, and if the
default is not capable of being cured within the 30-day period, then Landlord’s
Mortgagee shall have a reasonable time thereafter to effect such cure, provided
that Landlord’s Mortgagee commences to cure the same within the initial 30-day
period and diligently pursues such cure until completed. Notwithstanding any
provision of this Lease to the contrary, Tenant shall not have any right or
remedy pursuant to this Lease or otherwise due to Landlord’s default unless
Tenant shall have first given notice of the default to Landlord’s Mortgagee and
unless Landlord’s Mortgagee shall have failed to cure the default within the
time required by this Section 15.3.. Tenant will accept performance by
Landlord’s Mortgagee of any covenant, agreement or obligation of Landlord
contained in this Lease with the same effect as though performed by Landlord.
Nothing in this Section 15.3. shall be construed to require Landlord’s Mortgagee
to cure a default by Landlord.

Section 15.4. Foreclosure; Deed in Lieu of Foreclosure. The provisions of this
Article XV shall apply in the event of a foreclosure of any Mortgage or
conveyance in lieu of foreclosure, notwithstanding the fact that the mortgagee
thereunder may, directly or indirectly, own or have an interest in Landlord or
an interest in the Premises in addition to its interest under such Mortgage.

Section 15.5. Estoppel Certificates. From time to time upon written request of
Landlord or Tenant, the other shall deliver to the requesting party within
fifteen (15) days of receipt of the request, a statement in writing by such
party or its duly authorized representative having knowledge of the following
facts, certifying (i) that this Lease is unmodified and in full force and effect
or, if there have been modifications, an itemized description of such
modifications and that this Lease as modified is in full force and effect;
(ii) the dates to which Rent and other amounts payable hereunder have been paid;
(iii) that the requesting party is not in default under any provision of this
Lease, or, if in default, the nature thereof in detail; and (iv) such further
matters as may be reasonably requested by the requesting party. It is the
intention of the parties that any such statement may be relied upon by any
auditors, accountants, lenders, prospective lenders, mortgagees or prospective
mortgagees, or any prospective or subsequent purchaser or transferee of all or a
part of Landlord’s interest in the Premises. In connection with the financing,
sale or transfer of the Premises by Landlord, Tenant shall execute and deliver
to Landlord whatever instruments may be required by Landlord for such purposes,
or Tenant shall be in default under this Lease upon the expiration of such
15-day period.

Section 15.6. Mortgage and Other Obligations Binding on Tenant. Any and all
obligations of and limitations on Landlord under any Mortgage on the Premises,
or any part thereof, or any ground lease, including, without limitation, payment
of property taxes and expense reimbursements, lien prohibitions, maintenance,
repair, alterations, replacements and restoration obligations, required
insurance coverages, and restrictions on use of insurance and condemnation
proceeds, shall be binding on and be the responsibility of Tenant, subject to
the provisions of this Lease. Landlord agrees that, if it grants or creates any
mortgage, lien, or encumbrance (“Encumbrances”) upon the Premises, Landlord’s
Mortgagee shall agree (a) to give Tenant the same notice, if any, given to
Landlord of any default or acceleration of any obligation underlying any such
Encumbrance or any sale in foreclosure of such Encumbrance, (b) to permit Tenant
to cure any such default on Landlord’s behalf within any applicable cure period,
in which event Landlord agrees to reimburse Tenant for any and all out-of-pocket
costs and

 

21



--------------------------------------------------------------------------------

expenses incurred to effect any such cure (including reasonable attorneys’
fees), (c) to permit Tenant to appear with its representatives and to bid at any
foreclosure sale with respect to any such Encumbrance, provided that no Event of
Default by Tenant exists under the Lease, (d) that, if subordination by Tenant
is requested by Landlord’s Mortgagee, to enter into an agreement with Tenant
containing the provisions described in Section 15.1. of this Lease. Tenant shall
be permitted to mortgage, pledge, grant or assign a security interest in its
leasehold and contract rights hereunder. Landlord and Tenant shall not modify
this Lease without the express prior written consent of the Landlord’s
Mortgagee.

ARTICLE XVI

CERTAIN RIGHTS OF LANDLORD

Section 16.1. Right of Entry. Landlord reserves, and shall at all times have,
the right to enter the Premises, or any part thereof, to inspect the same, to
supply any service to be provided by Landlord to Tenant hereunder, to show the
Premises, or any part thereof. Tenant hereby waives any claim, related to
Landlord’s entry into the Premises, for damages for any injury, inconvenience to
or interference with Tenant’s business, any loss of occupancy or quiet enjoyment
of the Premises, and any other loss occasioned thereby, other than damages or
injury caused solely by the gross negligence or intentional act of Landlord. For
each of the aforesaid purposes, Landlord shall at all times have and retain keys
with which to unlock all of the doors in, upon or about the Premises, or any
part thereof, and Landlord shall have the right to use any and all means which
Landlord may deem reasonably necessary or proper to open such doors in an
emergency in order to obtain entry. Tenant is aware that Landlord may deposit
keys to the Premises, or any part thereof, in lock boxes for the benefit of the
local fire departments, and Tenant hereby waives any and all claims against
Landlord resulting from Landlord’s deposit of keys in the lock boxes for the
benefit of the local fire departments. If Tenant changes the locks to any doors
in the Premises, or any part thereof, Tenant shall immediately provide Landlord
with a key for such new lock. Any entry to the Premises, or any part thereof,
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or any part thereof, or an
eviction, of Tenant.

Section 16.2. Sale or Transfer of Premises. Landlord shall have the right to
sell, assign or otherwise transfer, in whole or in part, its interest in the
Premises and the Property without Tenant’s consent.

ARTICLE XVII

MISCELLANEOUS

Section 17.1. Effect of Payments by Tenant. No payment by Tenant or receipt by
Landlord of a lesser amount than the total amount then due and payable shall be
deemed to be other than on account, nor shall any such payment be deemed an
accord and satisfaction. Landlord may accept any payment without prejudice to
any outstanding demand or action for possession, notice of default or notice of
termination. No payment by Tenant after termination of this lease shall
reinstate this Lease or extend the Term or waive or affect any notice given or
proceedings commenced.

Section 17.2. Waiver of Jury Trial. Intentionally omitted.

 

22



--------------------------------------------------------------------------------

Section 17.3. No Joint Venture. This Lease does not create a joint venture or
partnership between Landlord and Tenant or Landlord and the Landlord’s Mortgagee
or the Landlord’s Mortgagee and Tenant.

Section 17.4. Effect of Waiver. No waiver of performance of any agreement in
this Lease shall be binding against the party alleged to have waived unless the
waiver shall be in writing. No waiver shall be extended by implication, custom
or practice to any situation or circumstance not expressly described and shall
not be interpreted as applying to any obligations of a recurring nature, unless
so stated with particularity.

Section 17.5. Real Estate Brokers. Landlord and Tenant each represents and
warrants to the other that it has not dealt with any real estate broker or
brokers in connection with this Lease. In the event that any claim for any
broker’s or finder’s fee or commission in connection with the negotiation,
execution or consummation of this Lease is made by any person or entity, each
party shall defend, indemnify and hold the other harmless from and against any
such claim.

Section 17.6. Recitals. The recitals hereto are hereby incorporated into and
made a part of this Lease.

Section 17.7. Time of Essence. Time is of the essence of this Lease and each and
every provision hereof.

Section 17.8. Communications. All communications provided for herein shall be in
writing and shall be deemed to be given or made when served personally or two
(2) business days after deposit in the United States mail, registered or
certified, return receipt requested, postage prepaid, addressed as follows:

 

If to Landlord:    Physicians Realty L.P.    250 East Wisconsin Avenue, Suite
1900    Milwaukee, WI 53202    Attn: John W. Sweet, Chief Investment Officer If
to Tenant:    East El Paso Physicians Medical Center, LLC    c/o Foundation
Surgical Hospital Affiliates, L.L.C.    14000 N. Portland    Oklahoma City,
Oklahoma 73143    Attn: Robert Byers With a copy to:    East El Paso Physicians
Medical Center, LLC    c/o Foundation Surgical Hospital Affiliates, L.L.C.   
14000 N. Portland    Oklahoma City, Oklahoma 73143    Attn: Marcelo Puiggari,
General Counsel

Or to such party at such other address as such party may designate by notice
duly given in accordance with this Section to the other party.

 

23



--------------------------------------------------------------------------------

Section 17.9. Successors and Assigns. The rights and obligations of the parties
to this Lease shall inure to the benefit of, and shall be binding upon, their
respective successors, and assigns.

Section 17.10. Severability. In the event any provision of this Lease shall be
held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.

Section 17.11. Execution of Counterparts. This Lease may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

Section 17.12. Entire Agreement. This Lease sets forth all of the covenants,
promises, agreements, conditions and understandings of the parties relating to
the subject matter of this Lease, and there are no covenants, promises,
agreements, conditions or understandings, either oral or written, between them
other than as are herein set forth. This Lease supersedes all prior written and
oral communications relating to the subject matter of this Lease.

Section 17.13. Modification, Waiver and Termination. This Lease and each
provision hereof may not be modified, amended, changed, altered, waived,
terminated or discharged unless consented to by a written instrument signed by
Landlord’s Mortgagee and the party sought to be bound by such modification,
amendment, change, alteration, waiver, termination or discharge.

Section 17.14. Construction.

(a) The words “hereof,” “herein,” “hereunder,” and other words of similar import
refer to this Lease as a whole not to the individual Sections in which such
terms are used.

(b) References to Sections and other subdivision of this Lease are to the
designated Sections and other subdivision of this Lease as originally executed.

(c) The headings of this Lease are for convenience only and shall not define or
limit the provisions hereof.

(d) Where the context so requires, words used in the singular shall include the
plural and vice versa, and words of one gender shall include all other genders.

Section 17.15. Governing Law. This Lease shall be governed exclusively by and
construed in accordance with the applicable laws of the State of Texas without
giving effect to its choice of law or conflicts of laws provisions.

Section 17.16. Medical Waste. At all times during the term of the Lease and any
extension(s) thereof, Tenant, at Tenant’s sole cost and expense, shall make all
necessary arrangements for the removal of all waste generated by Tenant, in
accordance with all applicable rules, regulations and environmental laws
regulating disposal of medical waste, and shall cause any subtenants or others
occupying any portion of the Premises to dispose of all their waste in the same
manner.

Section 17.17. Limitation of Landlord’s Liability. Anything contained in this
Lease to the contrary notwithstanding, Tenant agrees that it shall look solely
to the estate and property of the Landlord in the Premises for the collection of
any judgment (or other judicial process)

 

24



--------------------------------------------------------------------------------

requiring the payment of money by Landlord for any default or breach by Landlord
of any of its obligations under this Lease, subject, however, to the prior
rights of any ground or underlying landlord or the holder of any mortgage
covering the Improvements or of Landlord’s interest therein. No other assets of
the Landlord shall be subject to levy, execution or other judicial process for
the satisfaction of Tenant’s claim. Nothing herein contained shall be construed
to limit any right of injunction against the Landlord, where appropriate.

Section 17.18. No Merger. In no event shall the leasehold interests, estates, or
rights of Tenant hereunder merge with any interests, estates, or rights of
Landlord or of any mortgagee in or to any and all of the Premises, it being
understood that such leasehold interests, estates, and rights of Tenant
hereunder shall be deemed to be separate and distinct from Landlord’s and any
mortgagee’s interests, estates, and rights in or to the Premises,
notwithstanding that any such interests, estates, or rights shall at any time or
times be held by or vested in the same person or entity.

Section 17.19. Financial Statements. Tenant shall provide to Landlord and
Landlord’s Mortgagee the following:

(i) If Tenant’s financial statements are audited and certified by its public
accountants, then within one hundred eighty (180) days after the end of each of
Tenant’s fiscal years, a copy of the audited consolidated balance sheets of
Tenant and its consolidated Subsidiaries as of the end of such fiscal year, and
related audited consolidated statements of income, changes in common stock and
other stockholders’ equity and changes in the financial position of Tenant, its
consolidated Subsidiaries for such fiscal year, prepared in accordance with
generally accepted accounting principles (‘GAAP’) applied on a basis
consistently maintained throughout the period involved, together with the
certification from Tenant’s accountants;

(ii) within 45 days after the end of each fiscal quarter (including the last
fiscal quarter during each fiscal year of the Tenant), (A) a copy of the
unaudited consolidated balance sheets of Tenant and its consolidated
Subsidiaries as of the end of such fiscal quarter, and related unaudited
consolidated statements, changes in common stock and other stockholders’ equity
and changes in the financial position of Tenant, and its consolidated
Subsidiaries for such fiscal quarter, (B) a statement of income of Tenant and
its consolidated Subsidiaries that sets forth the results for both such fiscal
quarter and year-to-date, in all cases prepared in accordance with GAAP applied
on a basis consistently maintained throughout the applicable period, (C) all
quarterly consolidated financial reports Tenant produces for (1) surgical
volumes by specialty, (2) payor mix, and (3) gross and net revenue per surgical
case for the Premises and (D) an Officer’s Certificate stating that to the best
of the signer’s knowledge and belief after making due inquiry such quarterly
financial statements are true, accurate and correct;

(iii) within thirty (30) days after they are required to be filed with the
Securities and Exchange Commission (‘SEC’), copies of any annual reports and of
information, documents and other reports, or copies of such portions of any of
the foregoing as the SEC may prescribe, which Tenant is required to file with
the SEC pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934;

(iv) promptly upon Tenant’s receipt thereof, copies of all written
communications received by Tenant from any regulatory agency relating to
(A) surveys of the Premises for purposes of licensure, Medicare and Medicaid
certification and

 

25



--------------------------------------------------------------------------------

accreditation which identify material violations or required changes relating to
operation of the Premises, and (B) any proceedings, formal or informal, with
respect to cited deficiencies with respect to services and activities provided
and performed at the Premises, including patient and resident care, patient and
resident activities, patient and resident therapy, maintenance, or the condition
of the Premises, and involving an actual or threatened warning, imposition of a
material fine or a penalty, or suspension, termination or revocation of any
Premises’ license to be operated in accordance with its Permitted Use; and

(v) with reasonable promptness, such other information respecting (A) the
financial and operational condition and affairs of Tenant and the Premises,
(B) the physical condition of the Premises and (C) any suspected Transfer,
including the then equity or voting ownership in Tenant in each case as Landlord
may reasonably request, in the form of a questionnaire or otherwise, from time
to time.

Tenant shall be obligated to furnish Landlord with all certificates and
statements required under this Section 17.20 in a format reasonably acceptable
to Landlord by (i) delivery of printed copies of the same to Landlord at its
address for notice purposes under this Lease or any other address that Landlord
may from time to time designate in writing or (ii) electronic delivery of the
same to Landlord at any electronic mail address that Landlord may from time to
time designate in writing.

[Signatures appear on following pages]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Lease as of the date first
above written.

 

LANDLORD: DOC-FSH EL PASO MEDICAL CENTER, LLC, a Wisconsin limited liability
company By:   Physicians Realty, L.P., a Delaware limited partnership, its
Manager   By:   Physicians Realty Trust, a Maryland real estate investment
trust, its general partner     By:  

 

      John T. Thomas       President and Chief Executive Officer

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Lease as of the date first
above written.

 

TENANT: EAST EL PASO PHYSICIANS’ MEDICAL CENTER, LLC, a Texas limited liability
company By:   Foundation Surgical Hospital Holdings, LLC, its Manager   By:  

 

    Robert M. Byers, Manager

 

28



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY

LOT 1, BLOCK 9, STONE RIDGE UNIT THREE, AN ADDITION TO THE CITY OF EL PASO, EL
PASO COUNTY, TEXAS, ACCORDING TO THE PLAT THEREOF ON FILE IN VOLUME 77, PAGE 17,
REAL PROPERTY RECORDS, EL PASO COUNTY; AND LOTS 2 AND 3, BLOCK 9, STONE RIDGE
UNIT FOUR, AN ADDITION TO THE CITY OF EL PASO, EL PASO COUNTY, TEXAS, ACCORDING
TO THE PLAT THEREOF ON FILE IN VOLUME 77, PAGE 21, REAL PROPERTY RECORDS, EL
PASO COUNTY, TEXAS;

SAVE AND EXCEPT FROM LOT 1, BLOCK 9, STONE RIDGE UNIT THREE THAT CERTAIN 1.12
ACRE PORTION THEREOF, MORE OR LESS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

DESCRIPTION OF A 1.12 ACRE PARCEL OF LAND BEING A PORTION OF LOT 1, BLOCK 9,
STONE RIDGE UNIT THREE, CITY OF EL PASO, EL PASO COUNTY, TEXAS AND BEING MORE
PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS TO WIT:

STARTING AT AN EXISTING CITY MONUMENT LOCATED AT THE CENTERLINE INTERSECTION OF
TREY BURTON DRIVE (60’ WIDE PUBLIC RIGHT-OF-WAY) AND GEORGE DIETER DRIVE (120’
WIDE PUBLIC RIGHT-OF-WAY), THENCE SOUTH 00° 29’ 32” EAST ALONG SAID CENTERLINE
OF GEORGE DIETER DRIVE A DISTANCE OF 706.78 FEET TO POINT ON SAID CENTERLINE.
THENCE NORTH 89° 30’ 28’’ EAST A DISTANCE OF 60.00 FEET TO A FOUND 5/8” DIAMETER
REBAR SAID POINT LYING ALONG THE EASTERLY RIGHT-OF-WAY LINE OF GEORGE DIETER
DRIVE, SAID POINT BEING THE “TRUE POINT OF BEGINNING”,

THENCE CONTINUING ALONG THE ARC OF A CURVE TO THE RIGHT A DISTANCE 53.58 FEET, A
RADIUS OF 25.00 FEET, WHOSE CENTRAL ANGLE IS 122° 47’ 15” AND WHOSE CHORD BEARS
NORTH 60° 54’ 05” EAST A DISTANCE OF 43.90 FEET, TO A POINT, SAID POINT LYING
ALONG THE SOUTHERLY RIGHT-OF-WAY LINE OF GUERNSEY ROAD (50’ WIDE PUBLIC
RIGHT-OF-WAY) TO A FOUND 5/8” DIAMETER REBAR WITH YELLOW PLASTIC CAP STAMPED TX.
2449, ROE ENG., L.C.:

THENCE SOUTH 57° 42’ 17” EAST A DISTANCE OF 247.48 FEET, ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE TO A SET 5/8” DIAMETER REBAR WITH YELLOW PLASTIC CAP STAMPED
TX. 2449, ROE ENG., L.C.;

THENCE SOUTH 32° 17’ 43” WEST A DISTANCE OF 179.30 FEET TO A 5/8” DIAMETER REBAR
WITH YELLOW PLASTIC CAP STAMPED TX. 2449, ROE ENG., L.C.;

THENCE SOUTH 89° 30’ 28” WEST A DISTANCE OF 149.49 FEET TO A SET 5/8” DIAMETER
REBAR WITH YELLOW PLASTIC CAP STAMPED TX. 2449, ROE ENG., L.C.;

THENCE NORTH 00° 29’ 32” WEST ALONG SAID EASTERLY RIGHT-OF-WAY OF GEORGE DIETER
A DISTANCE OF 263.74 FEET BACK TO THE “TRUE POINT OF BEGINNING” OF SAID PARCEL,
AND CONTAINING IN ALL 48,960.53 SQUARE FEET OR 1.12 ACRES OF LAND, MORE OR LESS.



--------------------------------------------------------------------------------

EXHIBIT B

TITLE MATTERS

Those certain exceptions set forth on Schedule B of that certain Commitment for
Title Insurance No. NCS-621959-MKE issued by First American Title Insurance
Company, dated August 7, 2013. The Title Matters shall be updated upon the
issuance of the final title insurance policy issued by First American Title
Insurance Company.